TURSI*, Judge,
dissenting.
I respectfully dissent.
In 1980, the Fire and Police Pension Association (FPPA) awarded plaintiff an occupational disability retirement pension. Fifteen years later, based on information it obtained from plaintiffs employer, the FPPA terminated that pension.
The FPPA is a creature of statute and its powers and limitations are contained in its organic statutes, § 31-31-101, et seq., C.R.S. 1997. The jurisdiction of FPPA to review awards is barred after 5 years by § 31-31-803(4)(b), C.R.S.1997, which reads:
The board shall have the authority to investigate claims for disability retirement benefits at the time of initial application for benefits or subsequent to an award of benefits in order to determine eligibility or continuing eligibility for such benefits. The board shall appoint such investigators and other personnel as may be necessary to carry out this function. No investigation of a member who has been awarded a disability retirement shall be pursued if more than five years has elapsed since the date of the award, (emphasis added)
The emphasized language makes it indisputably obvious that the General Assembly intended that the FPPA was not to investigate benefit awards more than five years after the date of the award.
Here, however, it cannot be denied that 15 years after the award, the board pursued an investigation of plaintiffs award. Indeed, the FPPA’s own evidence established that, as part of its research and review of plaintiffs records, it had sent an inquiry to plaintiffs employer. Specifically, the FPPA’s letter of March 16, 1995, sought information on plaintiffs duties.
Without belaboring the obvious, I would note only that Webster’s Third New International Dictionary 1189 (1986) includes in its definition of “investigation” the terms “detailed examination ... searching inquiry ... an official probe.” Such investigation was, under the statute, expressly prohibited, and thus, its results cannot sustain the FPPA’s action.
Inasmuch as jurisdiction may be raised at anytime, it is clear that the jurisdiction of the FPPA to act was properly placed before the trial court. None of the authority relied upon by the FPPA and the trial court involved challenges to the jurisdiction of the FPPA to act. Here, as discussed above, the position of the FPPA was that the investigation was not in fact an investigation, and therefore the time bar did not apply.
Therefore, I would reverse the judgment of the trial court and remand the matter to the trial court for further remand with instructions to reinstate plaintiffs pension.